 Case 2:20-cv-00105-JRG Document 22 Filed 10/21/20 Page 1 of 1 PageID #: 273




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

ALTPASS LLC                                  §
                                             §
       v.                                    §
                                             §
                                                       Case No. 2:20-CV-0105-JRG
ONEPLUS TECHNOLOGY (SHENZHEN)                §
CO., LTD.                                    §
                                             §


      DEFENDANT ONEPLUS TECHNOLOGY (SHENZHEN) CO., LTD RULE 7.1
                      DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant OnePlus Technology

(Shenzhen) Co., Ltd. states that it is owned by OnePlus Mobile Communications (Guangdong)

Co., Ltd., and no publicly held company owns 10% or more of OnePlus Technology (Shenzhen)

Co., Ltd.’s stock.

Dated: October 21, 2020                   Respectfully submitted,

                                          /s/ Michael J. Newton

                                          Michael J. Newton
                                          Brady Cox
                                          ALSTON & BIRD, LLP
                                          2200 Ross Avenue, Suite 2300
                                          Dallas, Texas 75201
                                          Tel: (214) 922-3400
                                          Fax: (214) 922-3899
                                          mike.newton@alston.com
                                          brady.cox@alston.com

                                          Emily M. Grand
                                          ALSTON & BIRD, LLP
                                          950 F. Street NW
                                          Washington, DC 20004-1404
                                          Tel: (202) 239-3228
                                          Fax: (202) 239-3333
                                          emily.grand@alston.com

                                          Attorneys for OnePlus Technology (Shenzhen) Co.,
                                          LTD
